ARDEN SAGE MULTI-STRATEGY FUND, L.L.C. 375 Park Avenue 32nd Floor New York, New York 10152 April 24, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: James E. O'Connor, Esq. Re: Arden Sage Multi-Strategy Fund, L.L.C. Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2 File Nos.: 333-177737 and 811-21778 Dear Mr. O'Connor: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the undersigned hereby respectfully requests that the effective date for the above-referenced Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2 be accelerated so that it will be declared effective on April 24, 2012 or as soon as practicable thereafter. Please notify George M. Silfen, Esq., of Schulte Roth & Zabel LLP, counsel to the undersigned, at (212) 756-2131, as soon as possible as to the time the Pre-Effective Amendment No. 1 to the Registration Statement has been declared effective pursuant to this acceleration request. ARDEN SAGE MULTI-STRATEGY FUND, L.L.C. By: /s/ Craig Krawiec Name: Craig Krawiec Title: Principal Manager ARDEN SECURITIES LLC By: /s/ Mark Fairbanks Name: Mark Fairbanks Title: President
